Citation Nr: 0317834	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  01-07 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable evaluation of status post 
right inguinal hernioplasty.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
disability manifested by radiculopathy, both lower legs. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1977 to 
July 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2001, 
a statement of the case was issued in February 2001, and a 
substantive appeal was received in August 2001.  The veteran 
testified at a Board videoconference hearing in  March 2003.  

The Board notes that in her March 2003 personal hearing, the 
veteran testified to the effect that she was claiming a 
higher disability evaluation for her service-connected 
lumbosacral strain.  This would appear to be a new claim for 
increased rating, and this matter is hereby referred to the 
RO for appropriate action.  

Additionally, at the March 2003 hearing the veteran reported 
that she has undergone surgery for a left inguinal hernia as 
well.  It is unclear if this testimony was intended to raise 
a new claim of service connection for a left inguinal hernia 
disability.  This matter is referred to the RO for 
clarification and any necessary action. 


FINDINGS OF FACT

1.  By rating decision in September 1998, a claim of service 
connection for radiculopathy, both lower legs was denied; a 
timely substantive appeal was not received to complete an 
appeal from that determination. 

2.  Evidence received since the September 1998 rating 
decision is so significant that it must be considered to 
fairly decide the claim of service connection for 
radiculopathy, both lower legs.


CONCLUSIONS OF LAW

1.  The September 1998 rating decision which denied 
entitlement to service connection for radiculopathy, both 
lower legs is final.  38 U.S.C.A. § 7105(c) (West 2001). 

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
disability manifested by radiculopathy, both lower legs.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim of service connection for radiculopathy, both lower 
legs, was denied by rating decision in September 1998.  
Although the veteran initiated an appeal by filing a timely 
notice of disagreement, a timely substantive appeal was not 
received in response to a statement of the case issued in 
August 1999.  See generally 38 U.S.C.A. § 7105.  However, 
applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.

Although not clearly articulated by the RO, it appears that 
it did effectively find new and material evidence to reopen 
the veteran's claim.  Regardless, the Board is not bound by 
that determination and must nevertheless consider whether new 
and material evidence has been received.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New and material evidence is defined by regulation as 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet.App. 462 (1994).

Looking to the record, the Board notes that VA examinations 
conducted in April 2000 and May 2000 suggest that there may 
be some relationship between the veteran's complaints of 
radiculopathy and either the veteran's already service-
connected cervical spine and lumbosacral spine disabilities 
or to the inservice injuries which resulted in those 
disabilities.  The VA examination reports are therefore so 
significant that they must be considered in connection with 
the veteran's claim.  In other words, these medical reports 
do constitute new and material evidence to reopen the 
veteran's radiculopathy claim.  


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
disability manifested by radiculopathy, both lower legs.  To 
this extent, the appeal is granted. 


REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Prior to May 1, 2003, the Board attempted to cure any VCAA 
notice deficiency by mailing a VCAA notice letter to the 
veteran pursuant to 38 C.F.R. § 19.9(a)(2)(ii).  However, it 
appears that this regulation has been recently invalidated by 
the United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, - 7305, - 7316 (Fed. Cir. May 1, 2003).  

Further, the veteran testified at the March 2003 hearing that 
she has been receiving physical therapy for her lower back 
and radiculopathy, both legs, over the last year, however, 
these medical documents are not part of the record.  
Additionally, the veteran testified that the examiner of the 
October 2001 VA examination did not examine the scars from 
her service-connected right inguinal hernioplasty.  

Finally, there appears to be a medical statement from a VA 
physician discussing the relationship between the veteran 
service-connected lower back disability and her current 
radiculopathy, both legs, but this statement was not referred 
to in the October 2001 VA examination report regarding her 
service-connection claim of radiculopathy, both legs.  There 
was also no separate etiology opinion expressed in the 
October 2001 VA examination report regarding this issue.  In 
light of the recent judicial decision and the information 
discussed above, the case must be returned to the RO for 
further action prior to appellate review by the Board.   

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take appropriate action (including 
issuance of a VCAA letter) to comply with 
all notice and assistance requirements 
set forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

2.  All pertinent medical records from 
1998 to the present which are located at 
Randolph Air Force Base should be 
obtained and associated with the claims 
file. 

3.  The veteran should be scheduled for a 
special VA neurological examination of 
the lower extremities to ascertain the 
nature, severity, and etiology of her 
radiculopathy, both legs.  The claims 
file should be made available to the 
examiner for review in connection with 
the examination.  All medically indicated 
special tests should be conducted.   

a.  To the extent possible, the 
examiner should opine as to current 
nature of the veteran's disability 
and determine (based on a review of 
the evidence and examination) 
whether the veteran's radiculopathy, 
both legs, is a symptom of her 
service-connected lumbosacral strain 
or chronic cervical strain, or a 
symptom of a separate disability.  
If the radiculopathy is a symptom of 
a separate disability (as opposed to 
a symptom of the already service-
connected lumbosacral strain or 
cervical strain), the examiner 
should offer an opinion as to 
whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that the veteran's 
current radiculopathy, both legs, is 
etiologically related to injuries 
during active duty service, or 
whether it was caused by or 
aggravated by the service-connected 
lumbosacral strain and/or cervical 
strain.  

4.  The veteran should be scheduled for 
an appropriate VA skin examination to 
ascertain the nature and severity of her 
service-connected status post right 
inguinal hernioplasty.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  All medically indicated 
special tests should be conducted.  All 
clinical findings of residuals should be 
clearly reported.  Additionally, to the 
extent possible, the examiner should 
comment on the nature and severity of any 
scarring from her right inguinal 
hernioplasty, taking into account both 
the old and new skin diagnostic criteria. 

5.  After undertaking any additional 
development which 
the RO may deem necessary, the RO should 
review the expanded record and 
readjudicate the issue of service 
connection for radiculopathy, both legs, 
and the issue of increased rating for 
service-connected status post right 
inguinal hernioplasty, including any 
rating relevant to her surgical scarring, 
under all applicable laws and regulations 
(including consideration of old and new 
rating criteria for skin disabilities in 
view of Karnas v. Derwinski, 1 Vet. App. 
308 (1991)).  If these benefits sought 
are not granted, the veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The veteran and her representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 





